Order issued: November 2-- , 2012




                                            In The
                                Twat tif Apptats
                        Ifift4 Bistrirt af Irxas at Dallas
                                     No. 05-12-00720-CV


                            TIFFINEY COTTLEDGE, Appellant

                                              V.

                               JAMES ROBERSON, Appellee


                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-13682


                                          ORDER
        We GRANT appellant's October 18, 2012 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on October 18, 2012 filed as of the date

of this order.